Citation Nr: 0425673	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected bronchial asthma.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1954 to July 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO.  

The veteran failed to report for a travel Board hearing 
scheduled in connection with his appeal in September 2003.  

A hearing was rescheduled, and the veteran appeared before 
the undersigned Veterans Law Judge in April 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.

VCAA notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran indicates that he has been receiving treatment 
for his bronchial asthma at the VA Albuquerque Medical Center 
(MC) since 2001.  The RO must ensure that all records dated 
since that time are associated with the claims file.

The veteran has been receiving treatment from Allergy & 
Asthma Associates in Albuquerque.  The record contains an 
April 2004 report from Allergy & Asthma Associates in 
Albuquerque.  The RO must seek to obtain all other records 
from that facility.  

The veteran has been receiving treatment for his asthmatic 
condition from El Pueblo Health Services in Bernalillo, N.M. 
since 1998.  The RO must secure all medical records from Dr. 
Rodriguez that are not already associated with the claims 
file.  

Next, the RO must schedule a VA medical examination.  The 
examiner must assess the severity of the service-connected 
asthma and describe all symptoms and manifestations thereof.  
All necessary diagnostic tests must be accomplished to 
include pulmonary function tests.  The examiner must review 
the claims file in conjunction with the examination.  

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish his claim, as well 
as which evidence VA will obtain, which 
evidence he must provide, and which 
evidence VA will assist him in securing.  
Quartuccio, supra.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the holding in Paralyzed 
Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The RO must ensure that all treatment 
records from the Albuquerque VAMC dated 
from 2001 to the present are associated 
with the claims file.  

4.  After obtaining the necessary 
release, the RO should seek to obtain all 
records from the Allergy & Asthma 
Associates in Albuquerque that are not 
already associated with the claims file.  

5.  After obtaining the necessary 
release, the RO should seek to obtain all 
records from El Pueblo Health Services in 
Bernalillo, N.M. dated from 1998 to the 
present.  

6.  The RO must schedule a VA medical 
examination in connection with the 
veteran's service-connected bronchial 
asthma.  The examiner must (a) describe 
all symptoms and manifestations of the 
veteran's asthmatic disability to include 
the severity and frequency of such 
symptoms and manifestations and (b) 
conduct all necessary diagnostic tests to 
include pulmonary function tests.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  A rationale for all 
opinions and conclusions must be 
provided.  

7.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences. 38 C.F.R. § 3.655.  

8.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




